



EXHIBIT 10.3
ALTA MESA RESOURCES, INC.
2018 LONG TERM INCENTIVE PLAN


RESTRICTED STOCK GRANT NOTICE


Pursuant to the Alta Mesa Resources, Inc. 2018 Long Term Incentive Plan (the
“Plan”), Alta Mesa Resources, Inc., a Delaware corporation (the “Company”), has
granted to the participant listed below (“Participant”) an award (the “Award”)
of Shares of Restricted Stock (the “Restricted Shares”), as described in this
Restricted Stock Grant Notice (this “Grant Notice”), subject to the terms and
conditions of the Plan and the Restricted Stock Award Agreement attached hereto
as Exhibit A (the “Agreement”), both of which are incorporated into this Grant
Notice by reference. Capitalized terms not specifically defined in this Grant
Notice will have the meanings given to them in the Agreement, and if not defined
in the Agreement, the meanings given to them in the Plan.


Participant:
 
Grant Date:
 
Number of Restricted Shares:
 
Vesting Commencement Date:
 
Vesting Schedule:
 



By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement effective as of the Grant Date.
Participant has reviewed the Plan, this Grant Notice and the Agreement in their
entireties, and has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice. Grantee fully understands and accepts all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement. Participant agrees that the Grant Notice,
the Agreement and the Plan constitute the entire agreement with respect to the
Award, and except as set forth therein, may not be modified except by means of a
writing signed by the Company and Participant.






Alta Mesa Resources, Inc.:
 
Participant:
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
 
 



























    





--------------------------------------------------------------------------------





Exhibit A


RESTRICTED STOCK AWARD AGREEMENT


ARTICLE I.
GENERAL


1.1Issuance of Restricted Shares. The Company will issue the Restricted Shares
to Participant effective as of the Grant Date set forth in the Grant Notice (the
“Grant Date”), and will cause
(a) a stock certificate or certificates representing the Restricted Shares to be
issued to Participant, or (b) register such Restricted Shares in Participant’s
name (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company). If a stock certificate is
issued, the certificate will (i) be delivered to, and held in accordance with,
this Agreement by the Company or its authorized representative and (ii) bear the
restrictive legends required by this Agreement. If the Restricted Shares are
held in book-entry form or by a transfer agent, then the book-entry or transfer
agent will indicate that the Restricted Shares are subject to the restrictions
of this Agreement.


1.2Incorporation of Terms of Plan. The Restricted Shares are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.


1.3Defined Terms. Capitalized terms not specifically defined in this Agreement
will have the meanings specified in the Grant Notice or, if not defined in the
Grant Notice, in the Plan.




ARTICLE II.
VESTING, FORFEITURE AND ESCROW


2.1.Vesting. The Restricted Shares will become vested Shares (“Vested Shares”)
according to the vesting schedule set forth in this Section 2.1 (the “Vesting
Schedule”), except that any fraction of a Share that would otherwise become a
Vested Share will be accumulated and become a Vested Share only when a whole
Vested Share has accumulated.


Vesting Schedule


Vesting of the Restricted Shares, as described below, will be subject to
continued service of Participant as an Employee. The Restricted Shares will be
divided into three separate tranches (each, a “Tranche”). Provided that
Participant remains an Employee, except as provided below in this Section 2.1,
the Restricted Shares will vest pro rata with respect to each Tranche on each of
the first three (3) anniversaries of the Vesting Commencement Date in the Grant
Notice, as follows:
Tranche
 
Number of Vested Shares
 
Vesting Date
Tranche 1
 
 
 
 
Tranche 2
 
 
 
 
Tranche 3
 
 
 
 




















--------------------------------------------------------------------------------





Notwithstanding the foregoing Vesting Schedule, if within twelve (12) months
following a Change in Control, Participant ceases to be an Employee as a result
of involuntary Termination of Service by the Company or a Subsidiary without
Cause, then the unvested portion of the Restricted Shares will become
immediately 100% vested upon the date of such Termination of Service.


2.2.Forfeiture. Participant will immediately and automatically forfeit to the
Company any Shares that are not Vested Shares (the “Unvested Shares”) at the
time that Participant ceases to be an Employee except as provided in Section
2.1. Upon forfeiture of Unvested Shares, the Company will become the legal and
beneficial owner of the Unvested Shares and all related interests, and at that
time, Participant will have no further rights with respect to the Unvested
Shares.


2.3.
Escrow.



(a)Unvested Shares will be held by the Company or its authorized representative
until (i) they are forfeited, (ii) they become Vested Shares, or (iii) this
Agreement is no longer in effect. By accepting this Award, Participant appoints
the Company and its authorized representative as Participant’s
attorney(s)-in-fact to (i) take all actions necessary to effectuate any transfer
of forfeited Unvested Shares (and Retained Distributions (as defined below), if
any, paid or distributed on such forfeited Unvested Shares) to the Company as
may be required pursuant to the Plan or this Agreement and (ii) execute such
representations or other documents or assurances as the Company (or such
representatives) deem to be necessary or advisable in connection with any such
transfer. The Company, or its authorized representative, will not be liable for
any act or omission, when acting in good faith, with respect to the holding in
escrow or transfer of the Restricted Shares or Retained Distributions.


(b)All cash dividends and other distributions, including any dividend payable in
Shares, made or declared with respect to Unvested Shares (“Retained
Distributions”), will be (i) subject to all restrictions placed on the
Restricted Shares and (ii) held by the Company until the time (if ever) when the
Unvested Shares to which such Retained Distributions relate become Vested
Shares. The Company will establish a separate Retained Distribution bookkeeping
account (“Retained Distribution Account”) for each Unvested Share with respect
to which Retained Distributions have been made or declared, and credit the
Retained Distribution Account (without interest) on the date of payment with the
amount paid or declared, with respect to the Unvested Share. Retained
Distributions (including any Retained Distribution Account balance) will
immediately and automatically be forfeited upon forfeiture of the Unvested Share
with respect to which such Retained Distributions were paid or declared.


(c)If, from time to time, from the Grant Date until the date that the Restricted
Shares become Vested Shares and are no longer subject to forfeiture in
accordance with Section 2.2 above (the “Restricted Period”), there is any stock
dividend, stock split, reorganization, recapitalization, merger, or other event
described in the Plan, any and all new, substituted, additional, or other
securities to which Participant is entitled by reason of ownership of the
Restricted Shares will also be considered Restricted Shares for purposes of this
Agreement and be subject to the same restrictions as described in this Agreement
during the Restricted Period.


(d)As soon as reasonably practicable following the date on which an Unvested
Share becomes a Vested Share, the Company will (i) cause the certificate (or a
new certificate without the legend required by this Agreement, if Participant so
requests) representing the Share to be delivered to Participant or, register
such Share in Participant’s name (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company) and
cause the notations indicating the Share is subject to the restrictions of this
Agreement to be removed, and (ii) pay to Participant the Retained Distributions
relating to the Share.


2.4.Rights as Stockholder. Except as may otherwise be provided in this Agreement
or the Plan, upon issuance of the Restricted Shares by the Company, Participant
will have all the rights of a stockholder with respect to the Restricted Shares,
including the right to vote the Restricted Shares and to receive dividends or
other distributions paid or made with respect to the Restricted Shares. In the
event of forfeiture of the Restricted Shares, Participant will have no further
rights with respect to such Restricted Shares. The forfeiture of any Restricted
Shares will not invalidate any votes given by Participant with respect to such
Restricted Shares prior to forfeiture. No adjustment will be made for a dividend
or other right for which the record date is prior to the date that Participant
becomes the





--------------------------------------------------------------------------------





record owner of the Restricted Shares. Participant agrees to execute any
documents requested by the Company in connection with the issuance of any
Shares.


ARTICLE III.
RESTRICTIONS AND RESTRICTIVE LEGENDS


3.1.Restrictions on Restricted Shares. Subject to the provisions of the Plan and
the terms of this Agreement, during the Restricted Period, Participant will not
be permitted to sell, transfer, pledge, hypothecate, margin, assign, dispose or
otherwise encumber any of the Restricted Shares (or any Retained Distributions
related to such Restricted Shares). Any attempted sale, transfer, pledge,
hypothecation, margin, assignment, disposition or other encumbrance of Unvested
Shares or related Retained Distributions prior to the time that the Unvested
Shares become Vested Shares will automatically be null and void. With respect to
any Restricted Share that has been sold or otherwise transferred in violation of
this Agreement, the Company will not be required to (i) transfer on its books or
(ii) treat as owner of such Restricted Share, including the right to vote or
receive dividends, any purchaser or other transferee to whom such Restricted
Share has been improperly transferred. The Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, or make appropriate
notations to the same effect in its records. Subject to the Plan, the
Administrator may, in its sole discretion, remove any or all of the restrictions
on such Restricted Shares whenever it may determine that, by reason of changes
in Applicable Laws or changes in circumstances after the date of this Agreement,
such action is necessary or appropriate.


3.2.Legends. Any certificate representing a Restricted Share will bear the
following legend until the Restricted Share becomes a Vested Share:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY AND THE TERMS OF THE ALTA
MESA RESOURCES, INC. 2018 LONG TERM INCENTIVE PLAN. NO TRANSFER OF THE SHARES
EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH AND SUBJECT TO THE
PROVISIONS OF SAID AGREEMENT AND PLAN. BY ACCEPTANCE OF THIS CERTIFICATE, ANY
HOLDER, TRANSFEREE OR PLEDGEE HEREOF AGREES TO BE BOUND BY ALL OF THE PROVISIONS
OF SAID AGREEMENT AND PLAN.


The following legend will be inserted on a certificate evidencing Shares issued
under the Plan if the Shares were not issued in a transaction registered under
the applicable federal and state securities laws:


SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE
HOLDER FOR INVESTMENT AND NOT FOR RESALE, TRANSFER OR DISTRIBUTION, HAVE BEEN
ISSUED PURSUANT    TO EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
APPLICABLE STATE AND FEDERAL SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE,
SOLD OR TRANSFERRED OTHER THAN PURSUANT TO EFFECTIVE REGISTRATION UNDER SUCH
LAWS, OR IN TRANSACTIONS OTHERWISE IN COMPLIANCE WITH SUCH LAWS, AND UPON
EVIDENCE SATISFACTORY TO THE COMPANY OF COMPLIANCE WITH SUCH LAWS, AS TO WHICH
THE COMPANY MAY RELY UPON AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY.











--------------------------------------------------------------------------------





ARTICLE IV.
TAXATION AND TAX WITHHOLDING


4.1.Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisor the tax consequences of the
Restricted Shares and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisor and not on any
statements or representations of the Company or any of its employees or agents.


4.2.Section 83(b) Election. Participant shall not make an election under Section
83(b) of the Code, or any successor section thereto, with respect to the
Restricted Shares without the Administrator’s consent, which the Administrator
may grant or withhold in its discretion. If Participant makes such election
without the Administrator’s consent, this Award will immediately and
automatically be canceled without consideration as of the date of such election,
and any proceeds, gains or other economic benefit actually or constructively
received by Participant in connection with this Award must be promptly repaid by
Participant to the Company upon request.


4.3.
Tax Withholding.



(a)Participant must make arrangements acceptable to the Administrator for the
satisfaction of any non-U.S., U.S.-federal, U.S.-state, or local income and
employment tax withholding obligations arising in connection with the Award. The
Company has the right and option, but not the obligation, to treat Participant’s
failure to provide timely payment in accordance with the Plan of any withholding
tax arising in connection with the Restricted Shares as Participant’s election
to satisfy all or any portion of the withholding tax by requesting the Company
retain Shares otherwise deliverable under the Award.


(b)Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Restricted Shares,
regardless of any action the Company or any Subsidiary takes with respect to any
tax withholding obligations that arise in connection with the Restricted Shares.
Neither the Company nor any Subsidiary makes any representation or undertaking
regarding the treatment of any tax withholding in connection with the awarding,
vesting or payment of the Restricted Shares or the subsequent sale of the
Restricted Shares. The Company and the Subsidiaries do not commit to, and are
under no obligation to structure this Award to, reduce or eliminate
Participant’s tax liability.


ARTICLE V.
OTHER PROVISIONS


5.1.Adjustments. Participant acknowledges that the Restricted Shares are subject
to adjustment, modification and termination in certain events as provided in
this Agreement and the Plan.


5.2.Limited Transferability. The Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution.


5.3.Regulatory Restrictions on Shares. Notwithstanding the other provisions of
this Agreement, if at any time the Administrator determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant, such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
has been effectuated or obtained free of any conditions not acceptable to the
Company. The Company will be under no obligation to Participant to (a) register
for offering or resale, (b) qualify for exemption under federal securities law,
(c) register or qualify under the laws of any state or foreign jurisdiction, any
Shares, security or interest in a security paid or issued under, or created by,
the Plan, or (d) continue in effect any such registrations or qualifications if
made. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary or appropriate to the lawful issuance and sale of any Shares
hereunder, will relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority has not been
obtained.





--------------------------------------------------------------------------------







5.4.Conformity to Applicable Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed to be amended to the minimum extent necessary to conform to Applicable
Laws. Any determination in this regard that is made by the Administrator will be
final, binding, and conclusive on all interested persons. The obligations of the
Company and the rights of Participant are subject to compliance with all
Applicable Laws.


Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the Restricted Shares will be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.


5.5.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan and herein, this Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.


5.6.
Notices.



(a)General. Any document relating to participation in the Plan, or any notice
required or permitted hereunder shall be given in writing and shall be deemed
effectively given upon personal delivery, electronic delivery at the electronic
mail address, if any, provided for Participant by the Company, or, upon deposit
in the U.S. Post Office, by registered or certified mail, or with a nationally
recognized overnight courier service with postage and fees prepaid, addressed to
the Company (c/o
Secretary of the Company) at the Company’s principal office, and to Participant
at the address appearing on the employment records of the Company, or at such
other address as such party may designate in writing from time to time to the
other party.


(b)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, the Grant Notice, this Agreement, and any
prospectus or other report of the Company provided generally to the Company’s
stockholders, may be delivered to Participant electronically. In addition, if
permitted by the Company, Participant may deliver electronically the Grant
Notice to the Company or to such third party involved in administering the Plan
as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via electronic mail or such other means
of electronic delivery as may be specified by the Company.


(c)Consent to Electronic Delivery. Participant hereby acknowledges that
Participant has read and understands this Section 5.6, and hereby consents to
the electronic delivery of any Plan documents as described in Section 5.6(b).
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost to Participant by providing written notice of such
request to the Company. Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Participant understands and hereby agrees that Participant must provide the
Company or any designated third party administrator with a paper copy of any
document if the attempted electronic delivery of such documents fails.
Participant may change the electronic mail address to which such documents are
to be delivered at any time by notifying the Company in writing of such revised
electronic mail address.


5.7.
Administrator Authority; Decisions Conclusive and Binding.    Participant hereby

(a) acknowledges that a copy of the Plan has been made available for
Participant’s review by the Company, (b) represents that Participant is familiar
with the terms and provisions thereof, and (c) accepts the Award subject to all
the terms and provisions thereof. The Administrator will have the power to





--------------------------------------------------------------------------------





(i) interpret this Agreement, the Grant Notice and the Plan, (ii) adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (iii) interpret or revoke any such rules. Participant
hereby agrees to accept as binding, conclusive, and final all decisions of the
Administrator upon any questions arising under the Plan, this Agreement or the
Grant Notice. No employee of the Company who is acting with the requisite
authority on behalf of the Administrator will be personally liable for any
action, determination or interpretation that is made in good faith with respect
to the Plan, this Agreement or the Grant Notice.


5.8.Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede, in their entirety, all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement and the
Grant Notice. Each party to this Agreement and the Grant Notice acknowledges
that (a) no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party or by anyone acting on behalf of any
party, which are not embodied in this Agreement, the Grant Notice or the Plan,
and (b) any agreement, statement, or promise that is not contained in this
Agreement, the Grant Notice or the Plan will not be valid or binding or of any
force or effect. Notwithstanding the foregoing or any other provision of the
Grant Notice or this Agreement to the contrary, to the extent that an employment
or severance agreement between the Company (or an Affiliate) and Participant
provides for more favorable vesting terms with respect to equity awards granted
to Participant under the Plan, then the vesting terms specified in such
employment or severance agreement shall supersede and control over the vesting
terms that would otherwise apply to the Restricted Shares under the terms of
this Agreement.


5.9.Severability. Notwithstanding any contrary provision of the Grant Notice or
this Agreement to the contrary, if any one or more of the provisions (or any
part thereof) of the Grant Notice or this Agreement is held to be invalid,
illegal, or unenforceable in any respect, such provision will be modified so as
to make it valid, legal, and enforceable, and the validity, legality, and
enforceability of the remaining provisions (or any part thereof) of the Grant
Notice or this Agreement, as applicable, will not in any way be affected or
impaired thereby.


5.10.Survival of Certain Provisions. Wherever appropriate to the intention of
the parties hereto, the respective rights and obligations of the parties
hereunder will survive any termination or expiration of this Agreement or the
Participant’s Termination of Service.


5.11.Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets.


5.12.Compensation Recoupment. The Award (and all Shares thereunder) are subject
to the Company’s ability to recover incentive-based compensation from
Participant, as is or may be required by
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act, or any
regulations or rules promulgated thereunder, (b) any other clawback provision
required by Applicable Laws or the listing standards of any applicable stock
exchange or national market system, (c) any clawback policies adopted by the
Company to implement any such requirements, or (d) any other compensation
recovery policies as may be adopted from time to time by the Company, all to the
extent that is determined by the Administrator, in its discretion, to be
applicable with respect to Participant.


5.13.No Effect on Employment or Service Relationship. Nothing in the Plan, the
Grant Notice or this Agreement (a) confers upon Participant any right to
continue as an Employee of the Company or any Subsidiary or (b) interferes with
or restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, and
with or without notice, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.


5.14.Construction. Headings in this Agreement are included for convenience and
will not be considered in the interpretation of this Agreement. Reference to any
statute, rule, or regulation includes any amendment thereto





--------------------------------------------------------------------------------





or any replacement thereof, as well as the authoritative guidance issued
thereunder by the appropriate governmental entity. Pronouns will be construed to
include the masculine, feminine, neutral, singular or plural as the identity of
the antecedent may require. A reference to any party to this Agreement will
include such party’s successors and permitted assigns. This Agreement will be
construed according to its fair meaning and not strictly construed against the
Company.


5.15.Compliance with Code Section 83. The Restricted Shares awarded under this
Agreement are intended to be restricted property that is subject to Section 83
of the Code and not Section 409A of the Code.


5.16.Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Laws, each
of which will be deemed an original and all of which together will constitute
one instrument.


5.17.Modification. Except as otherwise expressly provided herein, no amendment
or modification of this Agreement or the Grant Notice shall be valid or binding
upon the parties hereto unless the amendment or modification is in writing that
is signed by the parties and references this Agreement or the Grant Notice,
applicable; provided, however, that the Company may amend or modify this
Agreement or the Grant Notice without Participant’s consent or signature if the
Administrator determines, in its sole discretion, that such change or
modification is necessary or appropriate for purposes of compliance with or
exemption from the requirements of Section 409A of the Code or any regulations
or other authoritative guidance issued thereunder. Notwithstanding the preceding
sentence, the Company may amend the Plan to the extent permitted by the Plan.


[End]





